              Case 3:20-cv-05296-RJB Document 26 Filed 03/01/21 Page 1 of 1




 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       EDWARD GUY PAYNE, JR.,
 7                                                         No. 3:20-CV-05296-RJB-JRC
 8                                   Petitioner,
              v.                                           ORDER ADOPTING REPORT AND
 9                                                         RECOMMENDATION
       JEFFREY A. UTTECHT,
10                                   Respondent.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

13   Richard Creatura and the remaining record, does hereby find and ORDER:

14          (1)    The Court adopts the Report and Recommendation (Dkt. 23).
15
            (2)    Petitioner’s federal habeas Petition is dismissed with prejudice. All pending
16                 motions (Dkt. 14, 15) are denied as moot.

17          (3)    A certificate of appealability is denied in this case.

18          DATED this 1st day of March, 2021.
19

20

21
                                           A
                                           ROBERT J. BRYAN
22                                         United States District Judge

23

24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
